           Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 1 of 7




    UNITED STATES DISTRICT COURT
1   WESTERN DISTRICT OF NEW YORK
2   ------------------------------------------------------------------X
    DOUGLAS J. HORN and CINDY HARP-HORN,
3                                                                         Civ Action No: 15-cv-701 FPG/MJR
                                       Plaintiff,
4                                                                         PLAINTIFF’S OMNIBUS
            -against-                                                     DECLARATION IN REPLY
5
                                                                          to DEFENDANTS’ OPPOSITION
6   MEDICAL MARIJUANA, INC.,                                              to PLAINTIFF’S 54(b) MOTION
    DIXIE ELIXIRS AND EDIBLES,
7   RED DICE HOLDINGS, LLC, and
    DIXIE BOTANICALS,
8                                       Defendants,
9   ------------------------------------------------------------------X

0     OMNIBUS REPLY DECLARATION OF JEFFREY BENJAMIN TO DEFENDANTS’
      OPPOSITION TO PLAINTIFF’S FRCP 54(b) MOTION TO CERTIFY APPEAL OF
1                THE ORDER DISMISSING CLAIMS AND A PARTY

2           I, Jeffrey Benjamin, Esq., declare under penalty of perjury, as provided for by the laws of
3   the United States, that the following statements are true:
4            1.      This Reply is made in opposition to the overlapping memoranda in opposition
5    filed by Dixie Elixirs and Edibles, Dixie Botanicals, Medical Marijuana, Inc. and Red Dice
6    Holdings, LLC.
7            2.      As argued, the reason for the motion is not simply that there is a risk of two trials
8    but also that both Douglas and Cindy Horn will be prejudiced unless the two Plaintiffs’ interests
9    are before the Court simultaneously.
0            3.      The discussion herein of severability, finality, judicial efficiency, and manifest
1    injustice show that the immediate appeal of Plaintiffs’ claims meet the criteria required for
2    certification under Rule 54)b).
3                                          Distinct and Separate Claims
4            4.      Severability is a chief criteria for a FRCP 54(b) certification. A District court
5    must consider “[W]hether the claims under review were separable from the others remaining to
6
7                                                           1
8
         Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 2 of 7




1   be adjudicated…[.]” [Emphasis added.] Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1,

2   at 8 (1980). Cindy Horn will appeal the Court’s finding on proximate causation, i.e. that her lost
3   wages are “too remote” and “indirect” from the Defendants’ racketeering activity to survive
4   under RICO or fraud claims. No such question of law exists for Doug Horn.
5          5.     Indeed, it was never alleged that Cindy Horn was terminated from her job, failed a
6   drug test, or consumed the Defendants’ tainted elixir. Aside from the damages, many of the

7   facts that apply to Doug Horn do not apply to Cindy Horn’s claims.

8          6.     At the same time, the Horn’s claims are certainly intertwined. Judge Elfvin, in this
9   Court, entered a final judgment under rule 54(b), which the District Court upheld, in Ginett v.
0   Computer Task Group, Inc., 962 F.2d 1085, at 1091 (2nd Cir., 1992). “[W]e need to keep in
1   mind, of course, that there is a continuum between “interrelated” and “inextricably intertwined.”
2   There is always an underlying interrelatedness of the claims between the parties in a multiparty

3   civil action…. However, this interrelatedness cannot, in itself, “inextricably intertwine” the

4   claims so as to preclude appellate review; otherwise, every multiparty case (and virtually every
5   multiclaim case) would elude the entry of a rule 54(b) judgment, and rule 54(b) would be
6   meaningless.” Ginett, at 1095-1096.
7          7.     Cindy Horn would testify at trial, either subsequently or simultaneously with her
8   husband’s trial, as to her lost earnings as a “team over the road” truck driver. See ECF 60-20,

9   Economic Loss Valuation Report. Should Mrs. Horn testify under oath in her husband’s trial,

0   where facts related to her own job loss were not be properly before the court, her trial counsel
1   would not be permitted to operate with her interests in mind, e.g. to present evidence or object
2   to admission of evidence averse to her own interest. Testifying to her husband’s job loss, while
3   having no standing to assert her own rights, would clearly put Mrs. Horn in legal jeopardy.
4          8.     Judgee John D. Elfvin likewise held that 54(b) certification was appropriate,

5   “[B]ecause the issues which this Court faces with the remaining defendants are completely
6   distinct from those decided with respect to the movants[.]” State v. Panex Industries, Inc., 94-
7                                                  2
8
            Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 3 of 7




1   cv-0400 E(F) (W.D.N.Y. 2001). The Court found that no other party in the litigation had any

2   interest or role in the issue to be appealed: “[T]he issues which remain to be litigated against the
3   undismissed defendants involve [CERCLA liability], but the movants wish to appeal this
4   Court's interpretation of a contractual indemnification provision, an entirely different issue.” Id.
5   at 2.
6            9.    Judge David Larimer, likewise, in Gates v. Gates Chili Central School District,

7   17-cv-6161L (W.D.N.Y. 2019), concluded that the factors supporting Rule 54(b) certification

8   were met where a party’s claims were dismissed for reasons irrelevant to the claims against the
9   surviving defendants. “Plaintiff's claims against EHS and DiMaria were dismissed primarily for
0   reasons of immunity that are distinct and separable from his claims against the other defendants.
1   Id. at 2.
2            10.   Judge John Curtin, in M.O.C.H.A. Society, Inc. et al. v. City of Buffalo, et al., 98-

3   cv-99C (W.D.N.Y. 2011), granted a Rule 54(b) motion where the disparate impact on African

4   American firefighters in Buffalo was evinced in the city’s drug testing policies, on the one hand,
5   and promotional exams, on the other. Allowing an interlocutory appeal because these two
6   “cognizable claims…involve completely different legal and factual issues.” Id. at 1.
7            11.   Defendant Dixie Holdings cites to a Mississippi Fifth Circuit case, Ringwald v.
8   Harris, 675 F.2d 768 (5th Cir., 1982), where a husband and wife were defendants in two

9   separate suits arising out of the same set of facts. The two suits were consolidated by the

0   district court in Mississippi. The Ringwald court opined (in dicta) that Rule 54(b) certification is
1   required in originally separate but later consolidated suits, however, none of the parties in
2   Ringwald had moved under Rule 54(b), nor was it clear to the court whether the parties needed
3   54(b) certification in order to appeal: “[T] he question arises whether a post-consolidation
4   single judgment or order that disposes of all parties and claims in one of the originally separate

5   suits, but not in the other, is governed by the quoted provisions of Rule 54(b).” Id. at 771.
6
7                                                    3
8
         Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 4 of 7




1   Ringwald is perhaps useful to the extent that that court suggested that cases like the Horns,

2   which can proceed individually, are not subject to Rule 54(b).
3
4                                            Proximate Cause
5          12.    Proximate causation is an issue of fact and law that weighs on Cindy Horn’s
6   claims alone, not Douglas Horn’s. Cindy Horn was a “team over the road” truck driver.

7   [Emphasis added] See ECF 60-20, Economic Loss Valuation Report. See also ECF 66,

8   Affidavit of Ellen Voie CEO and President of the Women in Trucking Association. Cindy’s
9   employment was contingent on being a team trucker. Team drivers drive around the clock.
0   Team drivers make deliveries faster and are paid more per mile than solo drivers. A jury could
1   conclude that Cindy Horn’s employment was contingent on being a team trucker, and that her
2   lost wages are the direct, immediate, and proximate result of the other half of her team being

3   terminated due to the Defendants’ fraud.

4
5                                            Judicial Efficiency
6          13.    Since discovery is over, appellate review of Cindy Horn’s proximate causation
7   would not be mooted by any future development in the case. Cindy Horn will appeal the Court’s
8   finding on proximate causation, but the appellate court will not have to decide this issue more

9   than once, even if there are subsequent appeals of other parties or claims. Judge Larimer, in

0   Gates v. Gates Chili Central School District, 17-cv-6161L (W.D.N.Y. 2019), held: “In addition,
1   while courts should avoid piecemeal litigation, appellate review of this Court’s decision as to
2   EHS and DiMaria could actually promote judicial efficiency, since, in the event of a reversal on
3   appeal, all of plaintiff's claims could be tried together. The Court therefore grants plaintiff's
4   motion, as set forth below.” Id. at 2.

5
6
7                                                    4
8
         Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 5 of 7




1                                               Finality

2          14.    The dismissal of all of Cindy Horn’s claims is a final decision. If a decision “ends
3   the litigation [of that claim] on the merits and leaves nothing for the court to do but execute the
4   judgment” entered on that claim, then the decision is final. Ginett v. Computer Task Group,
5   Inc., 962 F.2d 1085 (2nd Cir., 1992). (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,
6   (1978) (quoting Catlin v. United States, 324 U.S. 229 (1945)).

7
8                                              Prejudice
9          15.    It is vital that Mrs. Horn’s individual interests are protected while she testifies on
0   her Husband’s behalf. Because Cindy Horn would certainly testify as to her own lost earnings,
1   should Mrs. Horn testify under oath in her husband’s trial, where facts related to her own job
2   loss were not be properly before the court, her trial counsel would not be permitted to operate

3   with her interests in mind, e.g. to present evidence or object to admission of evidence averse to

4   her own interest. Testifying to her husband’s job loss, while having no standing to assert her
5   own rights would, by definition, put Mrs. Horn in jeopardy of prejudicing her own claims.
6
7                              Unjust Disparity in Financial Resources
8          16.    For this Plaintiff, the severe hardship of a second, subsequent, trial, doubling the

9   cost of expert witness appearance fees, and counsel fees, without “just reason”, without any real

0   reason, is unfair. See Ginett v. Computer Task Group, Inc., 962 F.2d 1085, at 1091 (2nd Cir.,
1   1992). Cindy Horn temporarily lost her livelihood. The record shows that she has raided her
2   retirement savings to survive. Like plaintiff Frank Ginett, “This is exactly the sort of “hardship
3   and denial of justice through delay” that rule 54(b) was designed to eliminate.” Ginett at 1097.
4   Judge Elfvin entered a final judgment as to Frank Ginett's severance pay claim under rule 54(b)

5   and the District Court upheld: “[T]here is no just reason for delay …. In short, the issues which
6   make up the severance pay claim are separable from the issues which make up claim (A) for
7                                                   5
8
         Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 6 of 7




1   wrongful discharge. "They certainly can be decided independently of each other.” Ginett, at

2   1095, (quoting Sears, Roebuck, 351 U.S. at 436, 76 S.Ct. at 900.
3          17.    Indeed, in Curtiss-Wright, the U.S. Supreme Court and the Court of Appeals
4   considered the prospect of the parties’ insolvency. Though not dispositive, it was suggested
5   “such factors as economic duress and insolvency would be necessary to qualify the judgment
6   for Rule 54(b) certification.” Curtiss at 64. As this case stands, Cindy Horn would have to wait

7   until a final verdict and Judgment to appeal the dismissal of her claims, and then essentially re-

8   try those claims: a facial and incomprehensible hardship.
9          18.    Judge Charles Siragusa, in Xerox Corp. v. Arizona Digital Prods. Inc. 08-cv-6480
0   (CJS) (W.D. N.Y., 2011), in deciding whether to grant a motion to transfer venue brought under
1   FRCP 54(b), cited the “vast disparity in the financial resources of the parties” and the need to
2   “prevent manifest injustice” as “one of the major grounds justifying reconsideration under

3   FRCP 54(b).” Id at 3. Although the opinion talks mostly about the factors the court must use to

4   decide whether to transfer an actions under 28 U.S.C.. § 1404(a), the sole basis for
5   reconsideration was Rule 54(a) and the “manifest justice” factor.
6
7                                             Conclusion
8          19.    Taking the multiple District Court decisions certifying appealability in their

9   totality, Cindy Horn’s claims, whose damage claims are intertwined with the claims of her

0   husband Douglas Horn, are distinct to a degree that she should respectfully be entitled to
1   immediate appellate review. Her claims having been entirely dismissed, that finality is beyond
2   question. The judicial efficiency of consolidating the trials of both parties is also undeniable.
3   The vast disparity in resources between these adversaries, the unsustainable expense of
4   duplicate trials, alongside the potential for conflict inherent in Cindy Horn’s testifying twice,

5   weighs heavily in favor of certification under FRCP 54(b) and an order of Entry of final
6
7                                                  6
8
         Case 1:15-cv-00701-FPG-MJR Document 114 Filed 09/16/19 Page 7 of 7




1   judgment against Cindy, and an express determination that there is no just reason for delay of

2   Cindy’s appeal, along with any other relief this Court deems appropriate.
3
4   Dated: New York, New York                          KUPILLAS, UNGER & BENJAMIN, LLP
5         September 16, 2019                           Jeffrey Benjamin
                                                       Jeffrey Benjamin, Esq.,
6
                                                       Attorney for Plaintiffs
7                                                      5 Penn Plaza, 23rd Floor
                                                       New York, New York 10001
8                                                      (212) 655-9536
9
0
1
2

3
4
5
6
7
8

9
0
1
2
3
4

5
6
7                                                  7
8
